Citation Nr: 1241099	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include a gastric/bleeding ulcer and gastritis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran submitted his notice of disagreement with this determination in September 2009, and timely perfected his appeal in June 2010.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his June 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

Recharacterization of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for a gastric/bleeding ulcer.  Although not claimed by the Veteran, the Board is expanding his original claim to include all gastrointestinal disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for a gastric/bleeding ulcer, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records.  The RO, in a letter dated in July 2009, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  Accordingly, the Veteran is not prejudiced by the Board's expansion of the issue at bar.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a gastrointestinal disorder, to include a gastric/bleeding ulcer and gastritis, that is the result of a disease or injury sustained in active duty service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include a gastric/bleeding ulcer and gastritis, was not incurred in or aggravated by active duty service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  This notice letter also notified the Veteran of the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim, including any Social Security Administration records.  The Board has also reviewed the Veteran's electronic Virtual VA file, to which no new and relevant records have been added.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Veteran has failed to establish that he suffered from a gastrointestinal disorder, to include a gastric/bleeding ulcer, during his time in active duty service or at any time thereafter.  Further, VA treatment records associated with the Veteran's claims file address the Veteran's gastrointestinal difficulties, and there is no evidence that he currently suffers from a gastric/bleeding ulcer.  Based on this lack of evidence, there is no duty on behalf of VA to provide the Veteran with an examination.  See McLendon, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a gastrointestinal disorder, to include a gastric/bleeding ulcer and gastritis, that is the result of his time in active duty service.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2012).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2012).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Analysis

The Veteran contends that he currently suffers from a gastrointestinal disorder, to include a gastric/bleeding ulcer and gastritis, as a result of his time in active duty service.  Review of the Veteran's service treatment records reveals that upon entry into service in August 1969, all relevant systems were considered normal upon clinical evaluation.  Further, the Veteran specifically denied experiencing frequent indigestion, stomach, liver or intestinal trouble, tumor growth, cyst, or cancer, rupture or hernia, appendicitis, and piles or rectal disease.  See Service Entry Examination Reports, Standard Forms (SFs) 88 & 89, August 4, 1969.  During the remainder of his time in service, the Veteran did not complain of stomach pain or symptoms that could be associated with a gastrointestinal disorder, to include a gastric/bleeding ulcer.  Upon his separation from active duty in January 1970, again, the Veteran's clinical examination was normal.  The Veteran did, however, indicate that he suffered from stomach, liver or intestinal trouble, though nothing specific was indicated.  See SFs 88 & 89, Service Separation Examination Reports, January 8, 1970.  As such, the Veteran has failed to establish that he experienced a disease or injury of the gastrointestinal system during his time in active duty service.  See Shedden, supra.

The evidence of record is also devoid of a diagnosis of a gastrointestinal disorder, to include an ulcer, during the Veteran's first post-service year.  As such, he is not entitled to the presumption set forth in 38 C.F.R. §§ 3.307, 3.309 (2012).

In fact, the first evidence of record pertaining to an ulcer is dated in September 2009, at which time the Veteran was admitted to the Emergency Department at the VA Medical Center (VAMC) in Memphis, Tennessee, with complaints of a burning sensation in the abdomen, with corresponding back and hip pain.  The Veteran reported that he had suffered from stomach pain for the past 40 years.  He also stated that he had an ulcer in the past but had not noted any recent changes in the color of his stool, no blood was noted, and there were no changes in his urine.  Physical examination of the Veteran's abdomen was noted as soft with no masses and normal bowel sounds.  There was no evidence of rebound or guarding, but there was some minimal tenderness (epigastric).  Abdominal X-ray revealed a normal bowel gas pattern.  The Veteran was ultimately diagnosed with gastritis.  See VAMC Treatment Record, September 8, 2009.

The Veteran was again admitted to the Emergency Department at the VAMC in Memphis, Tennessee, in October 2009, with complaints of stomach trouble.  At that time, the Veteran stated that he thought his pain was related to his known peptic ulcer disease.  The Veteran reported that he experienced a burning sensation in his stomach for the past two days, but noted that nausea, vomiting and diarrhea began the day before his admission.  He denied experiencing chest pain, shortness of breath, bloody stool, cough, fever, body aches, and dysuria.  Abdominal X-ray was negative.  The Veteran was ultimately diagnosed with abdominal pain.  See VAMC Treatment Record, October 9, 2009.

While the Board is aware that the Veteran was diagnosed with gastritis in September 2009, there is no indication that this condition is related to his active duty service.  The only evidence of record in support of this contention consists of the Veteran's lay assertions.  The Board also notes that as provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the Board finds that the Veteran is competent to report his history of stomach pain.  However, the Board finds that a gastrointestinal disorder, such as gastritis, is not the type of disability that a layperson can provide competent evidence on the issue of etiology.  Further, the Veteran's lay statements in the present case are outweighed by the negative service treatment records and post-service VAMC treatment records (indicating gastritis that began many years after service and make no mention of any relation to service.)
Although the Veteran has established that he currently suffers from gastritis, the evidence of record does not support a finding that this condition is the result of his time in service.  The Veteran's claim fails on the basis of elements (2) and (3) of Shedden.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include a gastric/bleeding ulcer, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


